Citation Nr: 0501975	
Decision Date: 01/27/05    Archive Date: 02/07/05

DOCKET NO.  03-12 370	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an increased rating for seizure disorder, 
currently evaluated as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel




INTRODUCTION

The veteran served on active duty from June 1983 to 
August 1993.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a September 2002 rating 
decision of the Nashville, Tennessee, Department of Veterans 
Affairs (VA) Regional Office (RO), which denied an increased 
rating for a seizure disorder.  The veteran filed a notice of 
disagreement (NOD) received in November 2002.  A statement of 
the case (SOC) was issued in March 2003.  A substantive 
appeal (VA Form 9) was received in April 2003.  


FINDINGS OF FACT

1.  All the evidence requisite for an equitable disposition 
of the veteran's claim has been developed and obtained.  

2.  The veteran's seizure disorder is not shown to be 
productive of at least one major seizure in the last six 
months or two in the last year; or an average of five to 
eight minor seizures weekly .  


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for seizure 
disorder have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. § 4.1, 4.2, 4.3, 4.7, 4.121, 4.124a, 
Diagnostic Codes 8910, 8911 (2004).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Assist and Notify

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  

First, VA has a duty to notify the veteran and his or her 
representative, if any, of any information and evidence 
needed to substantiate and complete a claim.  38 U.S.C.A. 
§§ 5102, 5103 (West 2002); 38 C.F.R. § 3.159(b) (2004).  
Information means non-evidentiary facts, such as the 
claimant's address and Social Security number or the name and 
address of a medical care provider who may have evidence 
pertinent to the claim.  See 38 C.F.R. § 3.159(a)(5) (2004).  
Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c) (2004).  

With respect to VA's duty to notify, the rating decision on 
appeal, together with the statement of the case, adequately 
informed the veteran of the types of evidence needed to 
substantiate her claim for an increased schedular rating.  
Furthermore, the RO sent a letter to the veteran in 
July 2002, which asked her to submit certain information, and 
informed her of the elements needed to substantiate a claim.  
In accordance with the requirements of the VCAA, the letter 
informed the veteran what evidence and information VA would 
be obtaining.  The letter explained that VA would make 
reasonable efforts to help her get evidence such as medical 
records.  It was also noted she was responsible for providing 
sufficient information to VA to identify the custodian of any 
records, and in this way she may be considered advised to 
provide any pertinent evidence in her possession.  Therefore, 
the Board finds that the Department's duty to notify has been 
fully satisfied with respect to this claim.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims discussed the 
statutory requirement in 38 U.S.C.A. § 5103(a) that VCAA 
notice be sent to a claimant before the initial adjudication 
of his or her claim.  That did occur in this case.  She also 
was given the opportunity to testify at a hearing before the 
Board, and she declined.  

With respect to VA's duty to assist the veteran, the RO has 
obtained or attempted to obtain all evidence identified by 
the veteran.  The veteran has not identified any additional 
evidence pertinent to her claim not already of record, and 
there are no known additional records to obtain.  There is 
nothing further that can be done in this respect.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  The evidence is 
devoid of findings that indicate that a medical examination 
in this case is required.  

The Board finds that VA has satisfied its duties to inform 
and assist her.  


II.  Increased Evaluation for Seizure Disorder

Some of the basic facts are not in dispute.  Service 
connection is in effect for seizure disorder, rated under the 
provisions of Diagnostic Code 8911.  VA Schedule for Rating 
Disabilities, 38 C.F.R. Part 4 (2004).  

Service connection was established for the aforementioned 
disability by rating decision of December 1993.  A 10 percent 
evaluation was assigned, effective from August 1993.  By 
rating decision of February 2000, the veteran's rating for 
seizure disorder was increased to 20 percent, effective from 
June 1997.  In July 2002, the veteran submitted the claim 
from which this appeal arose.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  
Separate diagnostic codes identify the various disabilities.  
38 C.F.R. § 4.1 requires that each disability be viewed in 
relation to its history and that there be emphasis upon the 
limitation of activity imposed by the disabling condition.  
38 C.F.R. § 4.2 requires that medical reports be interpreted 
in light of the whole recorded history, and that each 
disability must be considered from the point of view of the 
veteran working or seeking work.  When there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter under consideration, the benefit 
of the doubt in resolving the issue shall be given to the 
claimant.  38 U.S.C.A. § 5107 (West 2002).  Furthermore, 38 
C.F.R. § 4.7 provides that, where there is a question as to 
which of two disability evaluations shall be applied, the 
higher evaluation is to be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating is to be assigned.  
These requirements for evaluation of the complete medical 
history of the claimant's condition operate to protect 
claimants against adverse decisions based on a single, 
incomplete or inaccurate report and to enable VA to make a 
more precise evaluation of the level of the disability and of 
any changes in the condition.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  Moreover, VA has a duty to acknowledge and 
consider all regulations which are potentially applicable 
through the assertions and issues raised in the record, and 
to explain the reasons and bases for its conclusions.  

VA outpatient treatment records from September 2000 to April 
2002 were obtained and associated with the claims folder.  A 
review of these records provide no findings, treatment, or 
diagnosis for seizure disorder.  

Private medical records dated from July 1995 to 
December 1999, were also obtained and associated with the 
claims folder.  The records showed that the veteran was seen 
by Stephen Kimbrough, MD.  She received medication for 
treatment of seizure disorder and has not had any partial 
complex seizures.  

The rating criteria for seizure disorders, set forth by 
analogy under Diagnostic Codes 8910 (grand mal epilepsy) and 
8911 (petit mal epilepsy), are as follows: a 100 percent 
rating is warranted for at least 1 major seizure per month 
during the preceding year; an 80 percent rating is warranted 
for at least 1 major seizure in 3 months over the prior year, 
or more than 10 minor seizures weekly; a 60 percent rating is 
warranted for at least 1 major seizure in 4 months over the 
prior year, or 9-10 minor seizures per week; a 40 percent 
rating is warranted for at least 1 major seizure in the prior 
6 months or 2 in the prior year, or averaging at least 5 to 8 
minor seizures weekly; a 20 percent rating is warranted for 
at least 1 major seizure in the prior 2 years, or 2 minor 
seizures during the prior 6 months; and a 10 percent rating 
is warranted for a confirmed diagnosis of epilepsy with a 
history of seizures. 
38 C.F.R. § 4.124a, Diagnostic Codes 8910, 8911.

Major seizures are characterized by the generalized tonic-
clonic convulsion with unconsciousness.  A minor seizure 
consists of a brief interruption in the consciousness or 
conscious control associated with staring or rhythmic 
blinking of the eyes or nodding of the head, or sudden 
jerking movements of the arms, trunk, or head, or sudden loss 
of postural control.  38 C.F.R. § 4.124a, Diagnostic Codes 
8910, 8911.  

In the instant case, the veteran is noted to have a seizure 
disorder.  The medical evidence of record does not show that 
the veteran has had at least 1 major seizure in the prior 6 
months or 2 in the prior year, or average at least 5 to 8 
minor seizures weekly, necessary for a 40 percent evaluation.  
The veteran has contended that all of her seizures have been 
documented and that she has to have medication or she will 
have seizures.  No seizures, however, have been documented 
during the appeal period, and when continuous medication is 
necessary to control seizures, only a 10 percent evaluation 
is warranted.  Therefore, based on the lack of medical 
evidence showing the criteria for the next higher schedular 
evaluation are met, the appeal must be denied.   

ORDER

An increased rating for seizures is denied.  

	                        
____________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


